DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/21 has been entered.
 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: the lightly-doped epitaxial layer type being disposed between the heavily-doped substrate and the heavily-doped epitaxial layer, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Schmenn (USPGPUB DOCUMENT: 2016/0149021) discloses in Fig 8, please see modified figure 

The following is an examiner’s statement of reasons for allowance:



The following is an examiner’s statement of reasons for allowance:
Claims 19-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: the lightly-doped epitaxial layer type being disposed between the heavily-doped substrate and the heavily-doped epitaxial layer, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Schmenn (USPGPUB DOCUMENT: 2016/0149021) Schemnn discloses in Fig 8, please see modified figure in office action, a semiconductor device, comprising:
a heavily-doped substrate(801a)[0089,0092] of a first conductivity type(n-type);
a lightly-doped epitaxial layer(801c)[0089] of a second conductivity type(p-type) disposed on the heavily-doped substrate(801a)[0089,0092], the second conductivity type(p-type) being opposite the first conductivity type(n-type); and

at least a portion of the lightly-doped epitaxial layer(801c)[0089] and at least a portion of the heavily-doped epitaxial layer(please see item labelled ‘heavily-doped’)[0089] being included in a second terminal(803)[0090] of the Zener diode [0089], the semiconductor device further comprising a termination trench(805)[0092] that: extends through the heavily-doped epitaxial layer(please see item labelled ‘heavily-doped’)[0089]; extends through the lightly-doped epitaxial layer(801c)[0089]; and extends into the heavily-doped substrate(801a)[0089,0092] but does not disclose the lightly-doped epitaxial layer type being disposed between the heavily-doped substrate and the heavily-doped epitaxial layer.  Therefore, it would not be obvious to make the semiconductor structure as claimed.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819